Opinion by
Mr. Justice Potter,
February 28,1910:
The only question raised by this appeal is whether the evidence was sufficient to justify the conclusion of the court below that there was a resulting trust in favor of the plaintiff as *338to the real estate in question. The court found as a fact that the purchase money belonged to the plaintiff. The legal title was placed in the father, one of the defendants, but the son, who is the plaintiff,' bargained for the purchase of the property, and, without the knowledge or consent of the son, the deed was made out in the name of the father. There was evidence to show that the son, who lived with his parents for years after his maturity, from time to time turned over considerable sums of money to them. That upon at least two occasions the father, Morris O’Neill, declared that the property in question was paid for with the son’s money. The case of the plaintiff was further strengthened by the fact, as shown by the evidence, that he went into possession of the property at once, and made repairs and improvements, and continued in undisturbed occupancy of the premises, without payment of rent, or other acknowledgment of any ownership in the father, for a period of more than three years. It was also shown that the property was, with the knowledge and consent of Morris O’Neill, assessed in the name of the son, and taxes were paid by him. The testimony of the plaintiff showed in detail the money earned by him during the period under consideration, and the amounts turned over to his parents for safe-keeping) and the assurances given him that his father would act as banker, and that his money would be all right, and would be on hand when needed. Our examination of the testimony has satisfied us that the trial judge was fully justified in finding that the real estate was purchased with the money of the son. If so, a resulting trust would arise in favor of the son. It was his money and not that of the father which formed the consideration for the purchase, and which was converted into the real estate. When this fact was established by satisfactory evidence, the plaintiff was entitled to a decree in his favor. “Whenever a trust-fund has been wrongfully converted into another species of property, if its identity can be traced, it will be held in its new form, liable to the rights of the cestui que trust:” Thompson’s App., 22 Pa. 16. The evidence shows no' agreement by the son that the purchase should be made in the name of the father. The deed was made to him without *339the knowledge of the son. The relationship of the parties makes no difference. The presumption of a resulting trust in favor of the son, arising from the use of his money in making the purchase, arises to the same extent as where the purchase is made in the name of a stranger.
We see no merit in any of the assignments of error. They are dismissed, and the decree of the court below is affirmed.